Memorandum

Per Curiam.

Assuming that respondent Lieb may be deemed to have signed the note on its face otherwise than as a maker, within the meaning of section 113 of the Negotiable Instruments Law, that provision of the statute does not conclusively establish that he is in fact an indorser; and it was error to exclude evidence to show he was a comaker.
The judgment should be reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
Hammer, Shientag and Hecht, JJ., concur.
Judgment reversed, etc.